Citation Nr: 0834342	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 10 percent disabling, to include entitlement to a separate 
compensable rating for damage to muscle group XI.  

2.	Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent prior to March 30, 2008, and 
rated 30 percent thereafter.  

3.	Entitlement to a compensable rating for an injury of the 
right peroneal nerve.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2007.  While 
the case was in remand status, the evaluation of the 
veteran's bilateral hearing loss was increased to 30 percent 
evaluation, effective on March 30, 2008.  The veteran has not 
indicated that he is satisfied with this evaluation.  


FINDINGS OF FACT

1.	The shell fragment wound of the right lower extremity is 
manifested by degenerative arthritis of the right knee 
causing limited range of motion from 0 to 120 degrees and 
crepitus; with additional injury of the gastrocnemius muscle 
that is productive of moderate disability of the involved 
muscle group.  

2.	Hearing acuity in June 2002 was manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 26 
decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability 96 percent correct in the right ear 
and 94 percent correct in the left ear.  

3.	Hearing acuity in March 2008 was manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 
37.5 decibels in the right ear and 47.5 decibels in the left 
ear.  Speech recognition ability 50 percent correct in the 
right ear and 65 percent correct in the left ear.  

4.  No impairment of the peroneal nerve has been clinically 
demonstrated.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
arthritis of the right knee, a residual of a shell fragment 
wound of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5010 
(2007).  

2.	The criteria for a separate rating of 10 percent for 
muscle injury of the gastrocnemius muscle of the right leg, a 
residual of a shell fragment wound of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Code 5311 (2007).  

3.	The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, prior to March 2008 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Code 
6110 (2007).  

4.	The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, as of March 2008 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Code 6130 
(2007).  

5.  The criteria for a compensable rating for injury of the 
right peroneal nerve have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2002 and February 2003, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In a February 2008 letter, the RO/AMC furnished the 
veteran with these necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, the RO, in 
its February 2002 letter, listed examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation. To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's statements, 
including comments made during his compensation examination 
in February 2008 show a discussion as to the impact of the 
worsening of his disability on his employment and daily life, 
and why ratings higher than those assigned under VA's rating 
schedule were warranted. Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant." See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected shell fragment wound 
residuals of the right knee and bilateral hearing loss 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The service medical records do not include treatment records 
from the time the veteran sustained the shell fragment wound 
while on active duty.  An examination was conducted by VA in 
January 1970 at which time a 1 inch by 1/2 inch scare on the 
outer aspect of the right knee, just below the knee joint was 
noted.  The scar was well healed, not tender and not 
adherent.  There was no tissue loss noted.  On orthopedic 
examination, it was noted that the veteran has sustained a 
shell fragment wound of the right knee in November 1967 while 
in Vietnam.  He was hospitalized for a period of six weeks.  
There were no fractures, but the wound became infected and 
the leg became swollen.  This eventually receded and healed 
well.  Since that time, walking or running for prolonged 
periods caused the knee to become weak.  Examination showed 
full range of motion of the right knee, with no swelling or 
tenderness.  There was slight crepitation on motion of the 
knee, but it was stable.  The pertinent diagnosis was 
residuals of shell fragment wound of the right knee.  

An examination was conducted by VA in June 2002.  At that 
time, the veteran complained of having pain on occasion in 
the right knee and ankle, but was otherwise well on a daily 
basis.  Examination showed a healed 3 cm by 2 cm wound near 
the proximal fibula that was benign, without signs of 
infection.  He had ankle range of motion from 10 degrees 
dorsiflexion to 40 degrees plantar flexion.  He had 20 
degrees inversion and eversion of the right ankle.  His knee 
range of motion was from 0 to 130 degrees flexion.  There was 
tenderness to palpation anterior to posterior.  There was 
medial joint line tenderness to palpation.  

An examination was conducted by VA in February 2008.  At that 
time, examination of the right knee showed extension to 0 
degrees midline with pain.  Flexion was to 120 degrees, with 
pain.  The gastrocnemius muscles each measured 32 cm, with 
muscle strength at 5/5 and no evidence of herniation or 
weakness.  Range of motion of the knee was not additionally 
limited following repetitive use.  The right knee was stable 
on all testing.  There was grade I crepitus.  X-ray studies 
of the right knee were negative, however, when including the 
tibia and fibula, it showed metallic foreign bodies over the 
lateral posterior knee, with degenerative changes of the 
posterior patella.  In addition, review of the claims file 
revealed a chronic diagnosis of arthritic changes within one 
year of discharge from service.  Regarding the veteran's 
right ankle, the veteran complained that he had constant mild 
pain with flares of severe pain every day in the right ankle.  
Range of motion of the right ankle showed dorsiflexion to 
lack 10 degrees to midline with pain.  Flexion was from 10 
degrees to 40 degrees, with pain.  X-ray studies showed no 
ankle joint abnormalities.  The diagnoses were traumatic 
degenerative joint disease, chondromalacia of the right knee 
and injured right gastrocnemius, with retained foreign body.  
It was commented that these diagnoses could explain the 
decreased dorsiflexion of the ankle.  It was indicated that 
ankle problems were secondary to muscle impairment not 
neurological problems as testing of the peroneal nerve 
revealed no objective findings of impairment.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Review of the record shows that the shell fragment wound of 
the veteran's right lower extremity caused traumatic 
arthritis of the right knee that has limited the motion of 
the veteran's knee joint.  The motion is not shown to be 
limited to a compensable degree so that the 10 percent 
evaluation assigned for the knee joint itself is appropriate.  
It is noted that in cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
In this case, the veteran's knee is shown to be stable on all 
testing.  There are complaints of crepitus, but no other 
disability is demonstrated that would warrant a separate 10 
percent rating.  

The veteran does; however, have multiple retained foreign 
bodies in the area of the gastrocnemius muscle.  This is one 
of muscle group XI, the members of which affect propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Slight 
disability warrants a noncompensable evaluation moderate 
disability warrants a 10 percent evaluation, and moderately 
severe disability warrants a 20 percent rating.  38 C.F.R. 
§ 4.73, Code 5311.  

The examination shows that the veteran has some limitation of 
motion and complaints of weakness on use of the right ankle 
that the examiner stated could be due to the injury of the 
gastrocnemius muscle.  The veteran has pain, lack of 10 
degrees of dorsiflexion and plantar flexion to be from 10 
degrees to 40 degrees.  This disability is shown to be 
moderate in nature.  Where there is separate and distinct 
symptomatology of a single condition it should be separately 
rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  As such, the Board finds that a separate 10 percent 
rating for moderate muscle injury, which affects the 
veteran's right ankle and is separate disability from that of 
the knee, is warranted.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in June 2002.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
25
30
35
Left ear
50
30
45
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 26 
decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability 96 percent correct in the right ear 
and 94 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in March 2008.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
30
30
40
50
Left ear
45
40
45
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 37.5 
decibels in the right ear and 47.5 decibels in the left ear.  
Speech recognition ability 50 percent correct in the right ear 
and 65 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 10 
evaluation was warranted for a bilateral hearing loss based 
upon the examination report in June 2002.  The March 2003 
examination report showed hearing acuity to be consistent 
with a 30 percent rating.  Under these circumstances, ratings 
in excess of these assigned amounts are not warranted.   

With regard to the complained of common peroneal nerve 
impairment, studies have revealed essentially normal findings.  
There has been evidence of some weakness into the ankle, 
however this was attributed to muscle impairment and is 
considered in the 10 percent rating assigned above for muscle 
group impairment.

A 10 percent rating is warranted for mild incomplete paralysis 
of the common peroneal nerve.  38 C.F.R. § 4.124a, Code 8521.  
In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

As noted, in this case, there is no evidence of an peroneal 
nerve impairment on examination.  Nerve conduction studies 
have revealed no impairment, and on recent neurological 
examination, the examiner noted no nerve damage due to the 
missile injury.  There was some impairment of the sural nerve, 
but this was said to be unrelated to the missile injury.  As 
such, there is no basis for assignment of a compensable 
rating.

As to these issues, there is no basis for assignment of an 
extraschedular rating.  There is no indication that these 
disorders interfere with work or are otherwise so unusual as 
to render application of the regular schedular provisions 
impractical.



	(CONTINUED ON NEXT PAGE)




ORDER

A rating for the residuals of a shell fragment wound of the 
right lower extremity of 10 percent for arthritis of the knee 
and a separate 10 percent for disability of muscle group XI 
is warranted, subject to the controlling regulations 
governing the payment of monetary benefits.  

An increased rating for bilateral hearing loss, evaluated as 
10 percent prior to March 30, 2008, and rated 30 percent 
thereafter, is denied.  

A compensable rating for injury of the right common peroneal 
nerve is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


